Citation Nr: 1755448	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1972 to July 1995, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In an April 2017, the Board remanded the Veteran's arthritis-related claims to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the remand directives instructed the AOJ to conduct a new VA examination to determine the nature and etiology of the Veteran's multiple joint arthritic disorder, to include the left shoulder, hands, and right hip, and to the exclusion of previously service-connected joints.  The Board notes that this issue was previously remanded for additional development in July 2016.

The Board recognizes that the Veteran underwent multiple VA examinations in July 2017.  Thereafter, the RO issued a supplemental statement of the case which denied service connection for arthritis of the hands.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In this case, the Veteran's claim has been previously treated as one of service connection for arthritis of the hands and a multiple joint arthritic disorder, to include the left shoulder, hands, and right hip, to the exclusion of previously service-connected joints.   Applying the Court's holding in Clemons to the forgoing, the Board has combined and re-characterized the different claims into one claim of entitlement to service connection for arthritis as noted on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (citing Clemons, 23 Vet. App. at 1 (noting that a claimant may identify the benefit sought by referring to a body part or system or by describing symptoms of the disability).  


FINDING OF FACT

The evidence favors a finding that the Veteran's arthritis is attributable to injuries sustained in multiple automobile accidents in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, arthritis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Veteran contends that his arthritis had its onset in service or was otherwise caused by or related to injuries sustained in multiple in-service automobile accidents.

Review of the Veteran's service treatment records (STRs) indicated that the Veteran was in "good health" at induction and that the Veteran denied the existence of any health conditions.  A report of medical history, dated August 1972, only noted that the Veteran wore glasses and suffered a broken bone previously.  In spite of the latter, the Veteran was deemed qualified for enlistment.  In June 1975, the Veteran was involved in an automobile accident.  A treatment record for the same date noted that the Veteran was treated for multiple abrasions, puncture wounds of the left arm, elbow and hand, contusion to scapulae and chest, a severe laceration of the scalp, and a contusion of the right tibia.  The record also noted the Veteran's complaints of shoulder pain and evidence of tenderness on palpation posteriorly of both scapulas that was reportedly worse on the left than the right.  The Veteran continued to complain of shoulder pain in August 1975 and a treatment note indicates that he was prescribed physical therapy and placed on profile.  In December 1977, a foreign body was removed from the "second digit" on the right hand.  The Veteran was treated for trauma and swelling to the "fifth digit" on the left hand in March 1979.  

In August 1985, the Veteran was struck in the back by the frame of a truck.  He reported low back pain and stiffness.  In December 1988, a treatment record noted evidence of edema in both shoulders and the condition was described as arthritis.  The Veteran was placed on profile with restrictions as to lifting, bending, kneeling, pushing, pulling, and aerobic exercise.  Again, in November 1989, the Veteran was placed on profile due to a condition noted as arthritis and his restrictions included "no prolonged standing, walking, sitting, or running."  Oral medications such as Flexeril and Clinoril were prescribed to treat the pain.  A report of medical history, dated April 1991, shows the Veteran's complaints of contusion to the back with pain, right shoulder pain and arthritis.  In February 1995, a treatment record referenced the Veteran's complaints of tenderness and a "jammed" right thumb.  The condition was described as arthritis.  The note also indicated degenerative joint disease in the knees and hips.  Oral medications were prescribed to treat the pain.  A rheumatology note, dated May 1995, noted degenerative joint disease of the back, knees, hips, and shoulders and indicated that the disease was progressive and spreading.  

Post-service treatment records reveal ongoing treatment for complaints of muscle and joint pain related to arthritis.  A rheumatology note, dated August 2014, notes mild deformities in both hands particularly at the distal interphalangeal (DIP) joint.  The report also notes mild limited range of motion of the right shoulder and moderate limited range of motion of the left shoulder.  In August 2015, a rheumatology note referenced reports of pain in both hands and evidence of tenderness of the proximal interphalangeal (PIP) joints with minimal thickening of the palms.  A primary care treatment note, dated September 2015, shows ongoing complaints of joint and muscle pain, to include the Veteran's hands.  Other conditions noted include possible fibromyalgia, degenerative joint disease and osteoarthritis of the lumbosacral spine.  A March 2017 rheumatology note referenced the Veteran's complaints of pain in the shoulders, knees, hands, hips and wrists.  Oral medications such as Diclofenac, Prednisone and Gabapentin were prescribed to treat the pain.  

In July 2017, a VA examiner noted that the Veteran had a current diagnosis of arthritis in the left shoulder, both hands, and the right hip.  There was no evidence of a current diagnosis of "multiple joint arthritic disorder" or any reference thereto in the Veteran's STRs.  The examiner noted that the Veteran's rheumatologist had initiated an evaluation as to the aforementioned condition; however, no firm diagnosis had been reached to include a systemic inflammatory condition such as fibromyalgia.  Conversely, the examiner did opine that it was at least as likely as not that the Veteran's arthritis, to exclude any identified arthritic disorder for which service connection has already been granted, had its onset during active service or within one year of discharge, or, otherwise resulted from active military service to include as a result of in-service motor vehicle accidents.  In support of this conclusion, the examiner noted a full review of the Veteran claims file, including STRs and post-service medical records, and noted that there was sufficient documented evidence to support a basis for service connection.

In light of the forgoing, the Board finds that the Veteran has a current diagnosis of arthritis.  As previously indicated, the Veteran's STRs reference numerous complaints of swelling, tenderness and pain to the Veteran's shoulders, hips, and hands.  The records also note the Veteran's involvement in two separate automobile accidents in-service and indicate that the Veteran was placed on profile (or restricted duty) multiple times.  While on profile, the Veteran's activities were limited as to lifting, bending, kneeling, pushing, pulling, prolonged standing, walking, sitting, running or aerobic exercise.  Post-service treatment records note ongoing treatment for osteoarthritis, to include prescription of oral medications to relieve pain and inflammation.  

The medical evidence reveals in-service treatment for complaints of conditions of the hips, shoulders, and hands and the records often describe these conditions as arthritis and note that the Veteran was placed on restricted duty as a part of the prescribed treatment protocol.  Post-service, the Veteran has continued to receive treatment for arthritis. The Board also recognizes the Veteran's complaints of symptoms and a July 2014 lay statement from his wife, noting problems and limitations resulting from the Veteran's back, knees, shoulders, and neck conditions.   The Veteran is generally deemed competent to report on the nature and perceived impact of symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran's reports of symptoms are consistent with the medical evidence and related diagnoses of record.  As such, when viewed in a light most favorable to the Veteran, the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed arthritis manifested during, or as a result of, active military service.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for arthritis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for arthritis is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


